Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, 21, 23, and 25, drawn to a method for detecting a genetic variation from a biofluid; and claims 16-18, drawn to a system for detecting a genetic alteration from a biofluid.
Group II, claim(s) 9-11, 22, 24, and 26, drawn to a method for detecting castration-resistant prostate cancer.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The “system” and “method” of Group I does not require the detection of any mutation related to “detecting castration resistant prostate cancer”.  Further, it is noted that the gene and mutations correlating to castration resistant prostate cancer, as well as the conversion of RNA to DNA (cDNA) were known in the art.  In support of this position attention is directed to WO 2015/179404 A1 (Luo et al.), entitled:  “METHODS FOR IDENTIFYING ANDROGEN 
Luo et al., at paragraph [0009], teach:
[0009] The present disclosure provides a method for identifying AR mutations and AR-Vs in a sample from a subject comprising: a) obtaining a biological sample from the subject; b) isolating CTCs from the sample in the subject specific for prostate cancer; c) extracting the RNA from the CTCs of b); d) creating a cDNA library from the RNA of c) using 100 hp paired end RNA-seq methodology; e) performing an exonic read of the cDNA library of d) using high throughput sequencing; f) comparing the cDNA corresponding to the AR from the cDNA from the subjects to the control samples; and g) identifying the subjects as having AR mutations and/or AR-Vs (androgen receptor variants, such as AR-Vl-9) when the subject samples contain AR mutations and/or AR-Vs and the control samples do not.  (Emphasis added)

Luo et al., in paragraph [0046], teach that the nucleic acid can be DNA or RNA, as well as single stranded or double stranded. The fact that the DNA can be that which is “synthesized” is deemed to fairly suggest the synthesis of cDNA from the RNA. As stated therein:
[0046] By "nucleic acid" as used herein includes "polynucleotide," "oligonucleotide," and "nucleic acid molecule," and generally means a polymer of DNA or RNA, which can be single-stranded or double-stranded, synthesized or obtained (e.g., isolated and/or purified) from natural sources, which can contain natural, non-natural or altered nucleotides, and which can contain a natural, non-natural or altered internucleotide linkage, such as a phosphoroamidate linkage or a phosphorothioate linkage, instead of the phosphodiester found between the nucleotides of an unmodified oligonucleotide.  (Emphasis added)

Luo et al., at paragraph [0060], teach:
[0060] Disclosed herein are methods of assessing resistance to a therapeutic agent in a subject diagnosed with prostate cancer comprising the detection of an AR variant or mutation, such as AR-V7, in a bodily fluid of a subject diagnosed with prostate cancer. For example, the presence of AR-V7 indicates resistance to a therapeutic agent or lack of resistance to difference therapeutic agents.  (Emphasis added)

In addition to the above, attention is also directed to US 2016/002572 A1 (Shishkin et al.), who teach at paragraph [0059] the incorporation of a barcode into ssRNA, converting the 
Once barcoded, individual samples of RNA can be pooled. The number of samples that can be pooled is only limited by the complexity of the barcodes, which is dictated by length, for example as the length of the barcode is increased by one nucleotide, the complexity of the barcode, or number of barcodes available is increased by 4. In the next step of the method, reverse transcription/first strand cDNA synthesis is performed with an adaptor-specific primer that specifically binds the 3' adaptor that has been attached to the RNA.  During the reverse transcription/first strand cDNA synthesis information about the sequence of the RNA and the barcode is imprinted in the resulting ssDNA, thus locking in this information. The next step in the method is preparation of cDNA for enrichment. There are several ways that this can be accomplished. In one example, a second adapter ligation (ssDNA/ssDNA) by 3' linker ligation is performed. The adapter can be universal or can be barcoded, for example to increase the depth of multiplexing. In another example, 2nd strand synthesis can be performed, for example to make a double stranded cDNA (ds cDNA).  (Emphasis added)

As evidenced above, these technical features are not special technical features as they do not make a contribution over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634